Citation Nr: 1025384	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for right knee, status post 
right medial meniscectomy with degenerative joint disease.  

2.	Entitlement to service connection for a right ankle disability 
as secondary to right knee, status post right medial meniscectomy 
with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to November 
1966.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from February and April 2006 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In April 2010, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show that a 
preexisting right knee disability was aggravated in service.  

3.	The competent evidence of record does not show that a right 
ankle disability was incurred in service or was caused by a 
service connected disability.  




CONCLUSIONS OF LAW

1.	Right knee, status post right medial meniscectomy with 
degenerative joint disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2009).

2.	A right ankle disability was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2005 prior to 
the initial AOJ decision in this matter that addressed the notice 
elements for service connection and secondary service connection.  
The letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in his possession to 
the AOJ.

A May 2006 letter also included the notice provisions pertaining 
to how VA assigns disability ratings and effective dates as set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
this notice was sent subsequent to the initial AOJ decision, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
way of a January 2008 statement of the case and an April 2009 
supplemental statement of the case issued after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

Further, any error regarding the Dingess notice was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disabilities.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded a VA medical examination in December 
2005 and a VA opinion was obtained in October 2008.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.

A veteran is presumed to be in sound condition when examined and 
accepted into service except for defects or disorders noted at 
entrance into service.  38 U.S.C.A.  § 1131 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  This presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a lack 
of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 (2005); 
see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004)(citations omitted); see also VAOPGCPREC 3-2003 (July 16, 
2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means only 
such conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the veteran 
as medical history does not constitute a notation of such 
conditions; however, such reports will be considered together 
with all other material evidence in determining the question of 
when a disease or disability began.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to service 
should be "based on thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  Aggravation is not conceded where the 
disability underwent no increase in severity during service based 
on all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen 
v. Brown,      4 Vet. App. 304, 306-307 (1993).  A "lasting 
worsening of the condition" or a worsening that existed not only 
at the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Right Knee 

The Veteran has a current right knee disability.  The medical 
evidence of record shows that in 1966 the Veteran had a torn 
medial meniscus of the right knee.  In 2001, he underwent right 
knee arthroscopic surgery.  In the December 2005 VA Compensation 
and Pension Examination, the Veteran was diagnosed with status 
post right medial meniscectomy with residual degenerative changes 
documented by x-rays.  

The service treatment records show that prior to active service, 
in March 1964, the Veteran did not report problems with his right 
knee and his lower extremities were clinically evaluated as 
normal.  In August 1964, his lower extremities were clinically 
evaluated as normal.  In March 1966, the Veteran reported that he 
recently injured his right knee while playing basketball.  He had 
a sprain of the hamstring tendon that was not considered 
disabling and the examiner noted that there was no true trick 
knee.  The examination in March 1966 clinically evaluated that 
lower extremities as normal.  

The Veteran began his active duty period on August 2, 1966.  In 
an August 10, 1966 orthopedic clinic record, there was no 
effusion, normal range of motion, ligaments were intact and there 
was pain with motion.  A physical examination revealed a slight 
boggy feel to the joint with an increase in joint circulation on 
the right and there was medial joint line tenderness.  He had a 
positive McMurray's sign.  X-rays were normal.  The impression 
was probable torn medial meniscus in his right knee.  In an 
August 11, 1966 hospital record, the Veteran was diagnosed with 
internal derangement of the right knee.  The right knee was 
somewhat more edematous than the left.  There was no fluid and no 
evidence of chondromalacia.  The range of motion was full.  There 
was no ligamentous instability.  There was tenderness along the 
medial joint line anteriorly and mild tenderness over the medial 
collateral ligament.  No McMurray's sign was demonstrable.  X-
rays were within normal limits.  The Veteran was examined and 
found that the physical findings of the right knee were not so 
remarkable as to warranted discharge from service for a condition 
that existed prior to service.  The Veteran was put in the 
Medical Holding Company and vigorous physical therapy was 
recommended.  

In September 1966, an orthopedic note revealed that the Veteran 
continued exercises but still complained of pain and giving way 
of the right knee.  He had full range of motion, tenderness over 
the medial joint line, good stability and negative McMurray's 
sign.  He was recommended to stay at holding company and continue 
exercises.  In October 1966, the Veteran was admitted to the sick 
list with a torn medical meniscus of the right knee.  In a 
November 1966 Medical Board Report, the Veteran was diagnosed 
with a torn medical meniscus of the right knee.  Upon physical 
examination, there was tenderness along the medial medial joint 
line.  There was mild boggy synovitis along the medial side of 
the patella.  The lateral collateral ligament was stable.  The 
medial collateral ligament was stable in full extension, but 
there was some laxity with partial flexion.  The cruciate 
ligaments were normal.  McMurray's sign was negative.  X-rays 
were within normal limits.  The Medical Board found that the 
injury was not due to the Veteran's own misconduct, not incurred 
in the line of duty, was permanent, existed prior to entry and 
was not aggravated by service.  The Veteran was found to be unfit 
for duty and discharged for a physical disability.  In the 
November 1966 separation examination, the lower extremities were 
clinically evaluated as normal.  

Here, the Board finds that the Veteran is not presumed to be in 
sound condition when he was examined and accepted into service.  
The right knee disability was clearly noted when the Veteran 
entered service.  Both the Veteran reported the injury and a 
physician noted the injury to the right knee in the entrance 
documents.  Therefore, the Board finds that the presumption of 
soundness does not apply.  The issue thus becomes whether the 
Veteran's pre-existing right knee disability was aggravated by 
service.  See 38 C.F.R. § 3.306(b).

The evidence of record, however, does not show that the right 
knee disability was aggravated in service.  In the December 2005 
VA Compensation and Pension Examination, x-rays of the right knee 
revealed degenerative changes mostly prominently involving the 
medial compartment.  After a physical examination, the examiner 
did not provide an opinion regarding etiology of the right knee 
disability.  Subsequently, the examiner was asked for an opinion 
as to whether the right knee disability was aggravated in service 
which was provided in an October 2008 report.  The examiner 
reviewed the claims file including the orthopedic clinic note 
from August 10, 1966.  The examiner noted that the Veteran 
entered service on August 2, 1966.  The examiner found that there 
was clear documentation of the preexisting injury in the service 
treatment records.  Considering the clear documentation in the 
claims file and no documentation of a further injury to the knee 
in the first few days of service,  the examiner found that she 
was not able to state that the knee problem was aggravated by 
service and the knee injury clearly existed prior to the 
Veteran's entry into service.  

The Board also reviewed all the private medical records showing 
treatment for the right knee disability.  The evidence shows that 
in March 2006 the Veteran was issued a right medial unloader knee 
brace and under sleeve.  The treatment records do not address the 
Veteran's in-service experiences and whether there was 
aggravation in service.  

Further, the Board has considered the Veteran's contention that 
there was aggravation in service; however, the service treatment 
records do not support his assertions.  The Veteran entered 
active service in August 1966.  The symptoms in August 1966 as 
shown in the service treatment records were similar to the 
symptoms in November 1966 when he was discharged.  Therefore, the 
Board finds that the service treatment records do not show that 
there was an increase in the right knee disability in service.  
The manifestations of the right knee disability appear to be 
constant throughout the brief period of service.  Based on the 
description of symptoms in the service treatment records, it does 
not appear that the symptoms had worsened between August 1966 and 
November 1966.  Although the Veteran is competent to report when 
his symptoms began and what occurred in service, the 
documentation is not consistent with the Veteran's assertions.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In making its determination, the Board fully considered the lay 
assertions of record.   The Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
Board places greater probative value on the history the Veteran 
presented to medical professionals for treatment purposes in 1966 
than it does on his more recent statements to VA regarding 
aggravation of his right knee in service.  The Board assigns 
greater probative weight to the statements made by the Veteran 
for the purposes of treatment in service, which show that the 
symptoms shortly after he entered service in August 1966 were 
consistent with the symptoms when he separated from service in 
November 1966.  

Therefore, the Board finds that the evidence shows that the 
Veteran's right knee disability existed prior to service and was 
not aggravated by service.  As the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt rule does not 
apply and the Veteran's claim for service connection for a right 
knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ankle

The Veteran has a right ankle disability.  In the December 2005 
VA Compensation and Pension Examination, he was diagnosed with 
degenerative joint disease of the right ankle, as shown in an x-
ray.  

The Board notes that the service treatment records do not show an 
injury to the right ankle in service.  Further, the Veteran is 
not claiming that the right ankle was injured in service, but 
that the right ankle disability is secondary to the right knee 
disability.  As such, the Board finds that direct service 
connection is not warranted and will not be further discussed.  
The remaining question is whether the right ankle disability was 
causally or etiologically related to a service connected 
disability.  

In the December 2005 VA Compensation and Pension Examination, the 
Veteran reported that his right ankle problem began in 1987 when 
he was involved in an assembly line accident.  There was no other 
history of trauma.  He had pain in the right ankle since the 
accident.  He did not have flare-ups but exposure to cooler 
temperatures increased the pain.  He did not use a brace and 
there was occasional swelling.  X-rays revealed degenerative 
joint disease.  After a physical examination, the Veteran was 
diagnosed with a right ankle and calf injury secondary to an 
assembly line accident in 1987.  The examiner opined that it was 
more probable than not that the injury was unrelated to the right 
knee condition.  

As decided previously in this decision, the right knee disability 
is not service connected.  As such, service connection for the 
right ankle cannot be granted as secondary to the right knee 
disability.  Further, as the VA examiner concluded, the right 
ankle disability was likely due to the 1987 accident.  Although 
the examiner does not discuss whether the right knee disability 
aggravated the right ankle disability, such omission is harmless, 
as the right knee disability is not service connected and cannot 
be the basis for secondary service connection for the right 
ankle.  

As there is no indication of a right ankle disability in service 
and the medical evidence of record does not show that the right 
ankle disability was caused or aggravated by a service connected 
disability, service connection for the right ankle disability is 
not warranted.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for a right ankle 
disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right knee, status post right medial 
meniscectomy with degenerative joint disease is denied.    

Service connection for a right ankle disability including as 
secondary to right knee, status post right medial meniscectomy 
with degenerative joint disease is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


